DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2006/0229404 (“Lechtenboehmer”) in view of US 2013/0231426 (“Chen”).
Considering Claim 1: Lechtenboehmer teaches a rubber tire component containing an intercalated graphite.  (Lechtenboehmer, ¶¶ 0004, 0009).  Lechtenboehmer teaches that the intercalated graphite may be expanded.  (Id. ¶¶ 0009, 0015-0016).  Lechtenboehmer teaches that the graphite may be obtained commercially from Asbury Graphite, Poco Graphite, or Shandong Quingdao.  (Id. ¶ 0008).  The intercalated Id. ¶ 0023).  The rubber containing olefinic unsaturation of Lechtenboehmer reads on the vulcanizable polymer of claim 1.  Lechtenboehmer teaches that the rubber composition used to prepare the tire component further contains a curative such as a sulfur vulcanizing agent.  (Id. ¶ 0047).  The curative taught by Lechtenboehmer reads on the curative of claim 1.  Lechtenboehmer teaches that a tire containing the tire component is prepared by mixing the rubber composition of the component, forming the tire component (e.g., by calendaring or extrusion), and vulcanization of a tire containing the component.  (Id. ¶¶ 0047, 0048, 0050).  Lechtenboehmer teaches that the tire component is a tire tread.  (Id. ¶ 0048).  Lechtenboehmer teaches that a wax is included in the rubber composition used to make the tire component.  (Id. ¶ 0045).
Lechtenboehmer teaches that the preferred content of graphite intercalated with elastomer is 20 to 60 phr.  (Lechtenboehmer, ¶ 0022).  This range substantially overlaps with the range of claim 1.
	Lechtenboehmer does not teach that the wax is a halogenated hydrocarbon wax.  However, Chen teaches that the use of a halogenated hydrocarbon wax in a rubber tire tread can enhance skid resistance.  (Chen, ¶ 0003, 0004).  Lechtenboehmer and Chen are analogous art because they are directed to the same field of endeavor as the claimed invention, namely rubber compositions used to prepare tire components.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the halogenated hydrocarbon wax of Chen as the wax in the rubber composition of Lechtenboehmer, and the motivation to have done so would have been, as Chen suggests, that the use of such waxes in a tire tread component enhances wet skid resistance.  (Id. ¶ 0004).
Considering Claims 2 and 3: Lechtenboehmer teaches that conventional fillers are present in the tire component.  (Lechtenboehmer, ¶ 0033).  Chen teaches that conventional fillers include “aluminum oxide” and clay and that it is suitable to use such fillers in an amount of 5 to 100 phr.  (Chen, ¶¶ 0042, 0043).  The aluminum oxide of Chen reads on the alumina trihydrate of claim 2, the clay of Chen reads on the clay of 
Considering Claims 4 and 5: Lechtenboehmer teaches that conventional fillers are present in the tire component.  (Lechtenboehmer, ¶ 0033).  Lechtenboehmer teaches that silica and carbon black are conventional fillers.  (Id. ¶¶ 0034, 0039).
Considering Claim 7: Lechtenboehmer teaches that the rubber composition used to make the tire component contains a plasticizer.  (Lechtenboehmer, ¶ 0045).  
Considering Claim 9: Lechtenboehmer teaches that the rubber composition used to make the tire component contains an antioxidant.  (Lechtenboehmer, ¶ 0045).
Considering Claim 10: Lechtenboehmer teaches that the rubber composition used to make the tire component contains zinc oxide.  (Lechtenboehmer, ¶ 0045).  
Considering Claim 11: Lechtenboehmer teaches that the rubber composition used to make the tire component contains a tackifying resin.  (Lechtenboehmer, ¶ 0045).
Claims 6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2006/0229404 (“Lechtenboehmer”) and US 2013/0231426 (“Chen”), as applied above to claim 1, and further in view of US 2004/0063859 (“Waddell”).
Considering Claims 6 and 8: The term “factice” of claim 6 is interpreted in view of the original disclosure, which, at ¶ 0063, describes the term as encompassing vulcanized vegetable oils.  The teachings of Lechtenboehmer and Chen are discussed above with respect to the obviousness rejection of claim 1.  
	Lechtenboehmer further teaches that it is suitable to use processing additives and processing aids in the rubber composition used to make the tire component.  (Id. ¶ 0045).
Lechtenboehmer does not teach that the rubber composition contains factice or a homogenizing agent.  However, Waddell teaches that processing aids used in compositions for tire treads include vulcanized vegetable oils and homogenizing agents.  (Waddell, ¶¶ 0023, 0016).  The vulcanized vegetable oil of Waddell reads on the factice of claim 6.  The homogenizing agent of Waddell reads on the homogenizing agent of claim 8.  Waddell is analogous art because it is directed to the same field of endeavor as the claimed invention, namely rubber compositions for making tire components.  It would have been obvious to a person having ordinary skill in the art before the effective Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP § 2144.07.   Waddell teaches that these two types of processing aids are known in the art to be suitable as processing aids in rubber compositions for tire treads, and one of ordinary skill would have had a reasonable expectation that they would likewise be suitable as the processing additives or the processing aids in the tire tread composition of Lechtenboehmer.
Claims 12-19 are rejected under 35 U.S.C. § 103 as being unpatentable over  US 2006/0229404 (“Lechtenboehmer”) in view of US 2013/0231426 (“Chen”).
Considering Claim 12: Lechtenboehmer teaches a rubber tire component containing an intercalated graphite.  (Lechtenboehmer, ¶¶ 0004, 0009).  Lechtenboehmer teaches that the intercalated graphite may be expanded.  (Id. ¶¶ 0009, 0015-0016).  Lechtenboehmer teaches that the graphite may be obtained commercially from Asbury Graphite, Poco Graphite, or Shandong Quingdao.  (Id. ¶ 0008).  The intercalated graphite of Lechtenboehmer reads on the expandable graphite of claim 12.  Lechtenboehmer teaches that the composition used to prepare the tire component contains a rubber containing olefinic unsaturation.  (Id. ¶ 0023).  The rubber containing olefinic unsaturation of Lechtenboehmer reads on the vulcanizable polymer of claim 12.  Lechtenboehmer teaches that the rubber composition used to prepare the tire component further contains a curative such as a sulfur vulcanizing agent.  (Id. ¶ 0047).  The curative taught by Lechtenboehmer reads on the curative of claim 12.  Lechtenboehmer teaches that a tire containing the tire component is prepared by mixing the rubber composition of the component, forming the tire component (e.g., by calendaring or extrusion), and vulcanization of a tire containing the component.  (Id. ¶¶ 0047, 0048, 0050).  Lechtenboehmer teaches that the tire component is a tire tread.  (Id. ¶ 0048).  Lechtenboehmer teaches that a wax is included in the rubber composition used to make the tire component.  (Id. ¶ 0045).

	Lechtenboehmer does not teach that the wax is a halogenated hydrocarbon wax.  However, Chen teaches that the use of a halogenated hydrocarbon wax in a rubber tire tread can enhance skid resistance.  (Chen, ¶ 0003, 0004).  Lechtenboehmer and Chen are analogous art because they are directed to the same field of endeavor as the claimed invention, namely rubber compositions used to prepare tire components.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the halogenated hydrocarbon wax of Chen as the wax in the rubber composition of Lechtenboehmer, and the motivation to have done so would have been, as Chen suggests, that the use of such waxes in a tire tread component enhances wet skid resistance.  (Id. ¶ 0004).
Considering Claim 13: Lechtenboehmer does not directly teach the content of the rubber containing olefinic unsaturation described at ¶¶ 0023 and 0024.  However, the reference generally teaches that graphite intercalated with elastomer is preferably present in an amount of 10 to 100 phr and that a filler is preferably present in an amount of 20 to 100 phr.  (Lechtenboehmer, ¶¶ 0022, 0033).  Lechtenboehmer further teaches that an organosilicon compound is present in an amount of up to 20 phr, the vulcanizing agent present in an amount of up to 8 phr, a tackifier present in an amount of up to 10 phr, processing aids are present in an amount of up to 50 phr, and various other components are present in an amounts of up to about 30 phr, when considered all together.  (Id. ¶¶ 0044-0046).  One of ordinary skill would reasonably understand these teachings as meaning that Lechtenboehmer contemplates a composition that contains about 100 parts of the rubber containing olefinic unsaturation, 20 to 60 phr of the graphite intercalated with elastomer, 20 to 100 phr filler, and up to about 118 of other components.  This corresponds to a content of the rubber containing olefinic unsaturation of about 26% (i.e., 100 ÷ [100 + 60 + 100 + 118]) to about 71% (i.e., 100 ÷ [100 + 20 + 20]).  This range substantially overlaps with the range recited by claim 13.
Considering Claims 14 and 15: Lechtenboehmer teaches that the rubber containing olefinic unsaturation is polychloroprene.  (Lechtenboehmer, ¶ 0023).  Lechtenboehmer Id. ¶ 0024).  In addition to teaching polychloroprene, Lechtenboehmer teaches natural rubber and polybutadiene.  (Id. ¶¶ 0023, 0024)
Considering Claim 16: Lechtenboehmer teaches that the wax is present in an amount of 1 to 5 phr.  (Lechtenboehmer, ¶ 0045).  Chen teaches that the content of the halogenated hydrocarbon wax is 0.2 to 10 phr.  (Chen, Abstract; ¶ 0005).
Considering Claim 17: Lechtenboehmer teaches that the preferred content of graphite intercalated with elastomer is 20 to 60 phr.  (Lechtenboehmer, ¶ 0022).  This range substantially overlaps with the range of claim 17.
Considering Claims 18 and 19: Lechtenboehmer teaches that conventional fillers are present in the tire component.  (Lechtenboehmer, ¶ 0033).  Chen teaches that conventional fillers include “aluminum oxide” and clay and that it is suitable to use such fillers in an amount of 5 to 100 phr.  (Chen, ¶¶ 0042, 0043).  The aluminum oxide of Chen reads on the alumina trihydrate of claim 18, the clay of Chen reads on the clay of claim 19, and the amount of filler taught by Chen substantially overlaps with the ranges recited by claims 18 and 19.
Response to Arguments
Applicant’s arguments in the remarks dated December 13, 2021, have been fully considered, and the examiner responds as follows.
A) At page 6 of the remarks, applicant argues that the obviousness rejection should be withdrawn because Lechtenboehmer does not teach the claimed amount of expandable graphite.  Applicant contends that while Lechtenboehmer teaches certain amounts of graphite intercalated with an elastomer, the reference is silent as to the amount of actual graphite present.  This argument has been fully considered but is not found to be persuasive.  The examiner agrees that the amounts of graphite identified at ¶ 0022 refers to the amount of graphite intercalated with elastomer.  However, this material (the graphite with intercalated elastomer) falls within the broadest reasonable interpretation of the claim term “expandable graphite” read in view of the original disclosure.  In particular, at ¶ 0025, the original disclosure states that “[i]n one or more embodiments, the expandable graphite includes intercalated graphite, in which an intercalant material is included between the graphite layers” (emphasis added).  Based 
B) At page 7 of the remarks, applicant argues that the obviousness-type double patenting rejection should be withdrawn because the conflicting patent does not teach or suggest one of the tire components recited by the independent claims.  The examiner finds this argument to be persuasive, and the obviousness-type double patenting rejection is withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767